      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 1 of 12
                                                                                     United States Courts Southern
                                                                                            District of Texas
                                                                                                   FILED
                            UNITED STATES DISTRICT COURT                                       4/30/2021
                             SOUTHERN DISTRICT OF TEXAS
                                                                                     Nathan Ochsner, Clerk of Court
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
       v.                                         §       Criminal No. 4:21-cr-233
                                                  §
MATTHEW WEBB,                                     §
                                                  §
               Defendant.                         §

                                         INFORMATION

THE UNITED STATES CHARGES:

                                       General Allegations

               At all times material to this Information, unless otherwise specified:

                                  Relevant Market Background

       1.      Natural gas was an energy commodity that was traded by buyers and sellers who

bought and sold natural gas through different types of commercial transactions.

       2.      One way to trade natural gas was to buy or sell a “futures contract.” A futures

contract was an agreement that obligated the contracting parties to buy or sell a product or financial

instrument at a fixed quantity and price for delivery at a specific date and time in the future.

       3.      Futures contracts were traded on exchanges—designated commodities markets

regulated by the United States Commodity Futures Trading Commission (“CFTC”), including the

New York Mercantile Exchange, Inc. (“NYMEX”) and the Chicago Mercantile Exchange

(“CME”), which operated through servers located in or around Chicago and Aurora, Illinois, and

ICE Futures U.S., Inc. (“ICE”), which operated through servers located in or around Chicago,

Illinois. NYMEX, CME, and ICE each listed different products for trading, including natural gas
      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 2 of 12




futures contracts, and determined and enforced rules and procedures for trading on their respective

exchanges.

       4.      Natural gas traded at different prices at different physical delivery points

throughout the United States. “Henry Hub”—the delivery location (or hub) near Louisiana’s Gulf

Coast that connected several intrastate and interstate pipelines—was used as the standard pricing

reference for natural gas futures contracts. The price of natural gas was driven by supply and

demand, which was impacted by various factors, including stored gas reserves and the weather.

       5.      The exchanges offered the opportunity to trade in Henry Hub futures contracts,

which were priced based upon the price of natural gas at the Henry Hub delivery point during

specified time periods.

       6.      A trader could place an order either to buy (a “bid”) or to sell (an “offer”) a certain

quantity expressed in the number of contracts of a specific futures contract. An order was “filled”

when a buyer’s bid price and a seller’s offer price matched for a particular futures contract. A

trader who purchased a commodity established a “long” position; a trader who sold a commodity

established a “short” position.

       7.      Offsetting trades were opposite transactions for an equal number of contracts of the

same delivery month that liquidated a purchase or sale of futures contracts and “closed” a position.

By offsetting a futures contract, a trader canceled any delivery obligation of the underlying

commodity. The net gain or loss on the trade was equal to the difference between the price of the

futures contract when the trade was initiated and the price when it was offset.

       8.      Futures contracts could be traded on exchanges directly through their electronic

platforms or through a registered broker who served as an intermediary to match a willing buyer

and seller. Trades executed through an electronic platform were known as “screen trades.” After



                                                     2
      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 3 of 12




matching a willing buyer and seller, a broker then submitted the executed trade to an exchange for

reporting and clearing. Brokers were prohibited from taking the other side of a customer’s order

absent written consent from the customer and compliance with exchange rules.

       9.      With limited exceptions, all purchases and sales of commodity futures were

required to be executed openly and competitively. One exception to this requirement was for

certain trades, such as block trades, that complied with specific requirements under the exchange

rules. Block trades were permissible, privately negotiated transactions that met certain exchange-

determined quantity thresholds and were reported to and entered on the exchange for price

reporting and clearing. While block trades were not negotiated on the open market, under

exchange rules, block trades were required to be executed at fair and reasonable prices, taking into

account, among other factors, the circumstances and prices of the market.

       10.     Fictitious sales were prohibited trades that were not bona fide, arms-length

transactions. Trades that negated market risk and competition, such as prearranged trades that

were noncompetitive trades based on an express or implied agreement or understanding and

predetermined terms, and accommodation trades that were noncompetitive trades intended to assist

another person’s illegal trades, were considered prohibited fictitious sales.

                                         Relevant Entities

       11.     “Company A,” located in Houston, Texas, was an energy company that engaged in,

among other business, the trading of natural gas products in the United States. Company A was a

customer of Brokerage Firm 1.

       12.     “Company B,” located in Houston, Texas, was an energy company that engaged in,

among other business, the trading of natural gas products in the United States. Company B was a

customer of Brokerage Firm 1.



                                                     3
      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 4 of 12




       13.     “Brokerage Firm 1” was a registered brokerage firm in Houston, Texas, that

provided brokerage services in various energy markets in exchange for commission fees. Among

the services Brokerage Firm 1 provided was to facilitate block trades in natural gas futures

contracts between its customers and others in the market.         Brokerage Firm 1’s customers

considered information pertaining to their trade orders and block trade requests to be confidential,

non-public information to be used by Brokerage Firm 1 only to locate a trade counterparty.

       14.     “Investment Company 1” was a company established by Defendant MATTHEW

WEBB (“WEBB”) for his personal investments and business.

       15.     “Trading Firm 1” was the trade name through which WEBB operated Investment

Company 1 as a trading firm. Trading Firm 1 operated from the same physical office as Brokerage

Firm 1 and employed only two traders. Investment Company 1 and Trading Firm 1 were

established by WEBB to facilitate the scheme.

                                            Defendant

       16.     WEBB, a resident of Houston, Texas, was the owner, president, and a registered

“associated person” of Brokerage Firm 1, meaning he solicited, received, and executed customer

orders in exchange for commission fees. As owner and president, WEBB supervised others at

Brokerage Firm 1. WEBB was also the sole member of Investment Company 1 and one of the

traders for Trading Firm 1, which WEBB used to trade for his own benefit. Pursuant to Brokerage

Firm 1’s brokerage agreement with Company A, Brokerage Firm 1’s agreement with Company B,

exchange rules, and CFTC regulations, for nonpublic information acquired through the broker-

customer relationship, WEBB had a duty not to (1) disclose to unauthorized persons Company

A’s or Company B’s material, nonpublic information, or (2) use Company A’s or Company B’s

material, nonpublic information for his own benefit.



                                                     4
      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 5 of 12




                                    Defendant’s Co-Conspirators

       17.     Marcus Schultz (“Schultz”), a resident of Houston, Texas, was a natural gas trader

at Company A. Company A was a customer of Brokerage Firm 1 and used WEBB to broker trades

in natural gas futures contracts.

       18.     John Ed James (“James”), a resident of Katy, Texas, was a natural gas trader.

       19.     “Person 1,” a resident of Houston, Texas, was a natural gas trader at Company B.

Company B was a customer of Brokerage Firm 1 and used WEBB to broker trades in natural gas

futures contracts.

       20.     “Person 2” was a natural gas trader.

                                            COUNT ONE
                                    (18 U.S.C. § 371 – Conspiracy)

       21.     Paragraphs 1 through 20 of this Information are re-alleged and incorporated by

reference as though fully set forth herein.

       22.     Beginning in or around 2010 and continuing through at least in or around August

2019, the exact dates being unknown, in the Houston Division of the Southern District of Texas

and elsewhere, the defendant

                                         MATTHEW WEBB

knowingly and willfully, that is, with the intent to further the objects of the conspiracy, conspired

and agreed with Marcus Schultz, John Ed James, Person 1, Person 2, and other individuals, known

and unknown, to commit certain offenses against the United States, namely:

       a.      to knowingly offer to enter into, enter into, and confirm the execution of a

               transaction that was (1) a fictious sale and (2) used to cause any price to be

               reported, registered, and recorded that was not a true and bona fide price,

               and also involved the purchase and sale of any commodity for future

                                                      5
Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 6 of 12




       delivery, which transaction was used and may be used to (1) hedge any

       transaction in interstate commerce in the commodity and the product and

       byproduct of the commodity; (2) determine the price basis of any such

       transaction in interstate commerce in the commodity; and (3) deliver such

       commodity sold, shipped, and received in interstate commerce for the

       execution of the transaction, in violation of Title 7, United States Code,

       Sections 6c(a) and 13(a)(2);

 b.    to knowingly and willfully use and employ, and attempt to use and employ,

       in connection with a contract of sale of any commodity in interstate

       commerce, and for future delivery on and subject to the rules of any

       registered entity, any manipulative and deceptive device and contrivance,

       in contravention of Title 17, Code of Federal Regulations, Section 180.1(a),

       by (a) using and employing, and attempting to use and employ, any

       manipulative device, scheme, and artifice to defraud; (b) making and

       attempting to make any untrue and misleading statement of a material fact

       and omitting to state a material fact necessary in order to make the

       statements made not true and misleading; and (c) engaging, and attempting

       to engage, in any act, practice, and course of business, which operates and

       would operate as a fraud and deceit on any person, in violation of Title 7,

       United States Code, Section 9(1), Title 17, Code of Federal Regulations,

       Section 180.1(a) and Title 7, United States Code, Section 13(a)(5);

 c.    to knowingly and with the intent to defraud, execute and attempt to execute

       a scheme and artifice to defraud a person in connection with a commodity



                                            6
      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 7 of 12




                 for future delivery in violation of Title 18, United States Code, Section

                 1348(1); and

       d.        to knowingly and intentionally devise a scheme and artifice to defraud and

                 to obtain money and property by means of materially false and fraudulent

                 pretenses, representations, and promises, and to transmit and cause to be

                 transmitted, by means of wire communication in interstate and foreign

                 commerce, writings, signs, signals, pictures, and sounds for the purpose of

                 executing such scheme and artifice to defraud, in violation of Title 18,

                 United States Code, Section 1343.

                                   The Purpose of the Conspiracy

       23.       The purpose of the conspiracy was for WEBB and his co-conspirators to (a) enrich

themselves from the profits derived from fraudulent and unlawful trading practices and

misappropriation of material, nonpublic information, and (b) conceal their fraudulent and unlawful

activities from Company A, Company B, market participants, the exchanges, the CFTC, and law

enforcement.

                                Manner and Means of the Conspiracy

       24.       The manner and means by which WEBB and his co-conspirators sought to

accomplish and did accomplish the purposes of the conspiracy included, but were not limited to,

the following:

       25.       WEBB, Schultz, James, Person 1, Person 2, and others known and unknown,

agreed to and did misappropriate Company A’s and/or Company B’s material, non-public

information and engaged in fraudulent, noncompetitive trades and prohibited fictitious sales,

including prearranged trades, in natural gas futures contracts for their own personal gain. By



                                                     7
       Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 8 of 12




entering into the fraudulent trades, WEBB, Schultz, James, Person 1, Person 2, and others caused

prices to be reported, recorded, and registered that were not true, bona fide prices.

        26.    The fraudulent trades were reported to, entered on, and cleared through an exchange

via interstate wire communications. These interstate wire communications originated from in or

around Houston, Texas, and were transmitted through ICE, NYMEX, or CME servers located in

Illinois.

        27.    To execute the scheme, Schultz and Person 1 disclosed to WEBB their respective

companies’ material, nonpublic information, including identity, trade interests, terms, and

conditions, such as prices, purchase or sale, quantity, volume, source, delivery points, timing, and

thresholds or limits to the terms to which Schultz or Person 1 would agree (“Inside Information”)

in violation of their duty of loyalty, trust, and confidentiality to their companies, knowing and

intending that the Inside Information would be misappropriated and used by WEBB, James,

Person 2, and others to enter into prearranged trades to fill Schultz’s orders or Person 1’s order

and offsetting trades for their personal gain.

        28.    WEBB misappropriated Inside Information in violation of his duty of loyalty, trust,

and confidentiality to Company A and Company B to match Schultz’s orders and Person 1’s orders

directly with prearranged counterparties, including Trading Firm 1, James, Person 2, and others

instead of pursuing a competitive price in the market in an arms-length transaction.

        29.    Trading Firm 1 (through or at the direction of WEBB), James, and others,

misappropriated the Inside Information, filled Schultz’s orders and/or Person 1’s orders, and

entered into offsetting trades in the market at a profit for their personal gain. Schultz and Person

1 made their initial, prearranged bids or offers based on the terms needed to accommodate and




                                                     8
      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 9 of 12




make a profit in the offsetting trades, rather than at arms-length, bona fide terms to maximize the

profit for Company A or Company B, respectively.

       30.     Some of this fraudulent trading occurred around the United States Energy

Information Administration Natural Gas Storage Report (“Storage Report”), a weekly report that

measured the natural gas held in underground storage and any change that occurred the prior week.

The Storage Report impacted natural gas prices and indicated if a market was bearish or bullish

based on inventory in the ground. At times, WEBB, Schultz, and Person 1 limited downside risk

when trading around the Storage Report by Schultz and Person 1, respectively, placing an order

with WEBB that Trading Firm 1 could fill, if necessary, to limit any loss exposure.

       31.     The net profits from these fraudulent trades were split between WEBB and the

individuals involved in the particular fraudulent trade.

       32.     It was a further part of the scheme that WEBB agreed with Person 1 that WEBB

would provide a kickback to Person 1 and others at Person 1’s direction. Specifically, WEBB

agreed to provide Person 1 and others a portion of the commission fees Company B paid to

Brokerage Firm 1. In exchange for these commission fee kickbacks, Person 1 and others agreed

to direct Company B’s business to Brokerage Firm 1. Person 1 increased the commission fee rate

that Brokerage Firm 1 normally charged Company B in order to generate additional profits for

WEBB, Person 1, and others.

       33.     WEBB, Schultz, James, Person 1, and others also agreed to document certain

proceeds from the scheme through Form 1099-MISCs in part to conceal the true nature of the

funds and make them appear to be legitimate income paid or proceeds from a legitimate

investment.




                                                     9
     Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 10 of 12




                                             Overt Acts

        34.     In furtherance of the conspiracy and to achieve the objects thereof, WEBB and his

co-conspirators committed and caused to be committed the following overt acts, among others, in

the Southern District of Texas, and elsewhere:

        35.     On or about April 30, 2015, WEBB caused Trading Firm 1 to purchase 240 lots in

Ice Natural Gas Henry Hub LD1 June 2015 futures contracts from Company B, through Person 1.

WEBB, through Trading Firm 1, then executed five screen trades to sell the 240 lots purchased

from Company B in quantities between 30 and 120 lots at prices between $2.666 and $2.689, to

offset its position from its block trade with Company B, resulting in a profit for Trading Firm 1.

        36.     On or about May 15, 2015, WEBB caused Trading Firm 1 to fill an order placed

by Schultz to buy 642 lots in ICE Natural Gas Henry Hub LD1 April-October 2016 futures contract

at 3.179. WEBB, through Trading Firm 1, then entered into three long trades in 214-lot increments

at the price of 3.174, 3.174, and 3.176, respectively, purchasing, in total, 642 lots in the ICE Natural

Gas Henry Hub LD1 April-October 2016 futures contract to offset its short position from its block

trade with Schultz at a profit.

        37.     On or about May 28, 2015, WEBB brokered a block trade for the sale of 248 lots

in the Ice Natural Gas Henry Hub LD1 July 2015 futures contracts from Company B, through

Person 1, to Trading Firm 1 at a price of $2.783 resulting in a trading profit for Trading Firm 1.

        38.     On or about September 20, 2016, WEBB brokered three sales of 150 lots, 200 lots,

and 150 lots of the ICE Natural Gas Henry Hub October 2016 Last Day Financial contract from

Company B, through Person 1, to Person 2’s trading firm.

        39.     On or about April 2, 2017, WEBB caused Brokerage Firm 1 to submit an invoice

to Company B for approximately $316,268.80 for trading commissions.



                                                      10
     Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 11 of 12




       40.    On or about April 28, 2017, WEBB caused Brokerage Firm 1 to pay approximately

$121,970.90 to an intermediary of Person 1.

       All in violation of Title 18, United States Code, Section 371.




                                                   11
      Case 4:21-cr-00233 Document 1 Filed on 04/30/21 in TXSD Page 12 of 12




                          NOTICE OF CRIMINAL FORFEITURE
                        (18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c))

       1.      Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c), the United States gives notice that upon the defendant’s conviction

of Count One of this Information, the United States will seek forfeiture of all property, real or

personal, which constitutes or is derived from proceeds traceable to the conspiracy.

       2.      The United States also gives notice that it will seek a money judgment against the

defendant.

       3.      In the event that one or more conditions listed in Title 21, United States Code,

Section 853(p) exist, the United States will seek to forfeit any other property of the defendant up

to the amount of the money judgment.



       Jennifer Lowery                               Daniel S. Kahn
       Acting United States Attorney                 Acting Chief, Fraud Section
       Southern District of Texas                    Criminal Division
                                                     United States Department of Justice


By:    __________________________                    ___________________________
       Suzanne Elmilady                              Della Sentilles
       Assistant United States Attorney              Drew Bradylyons
       Southern District of Texas                    Trial Attorneys
       SElmilady@usa.doj.gov                         Criminal Division, Fraud Section
       (713) 567-9342                                della.sentilles@usdoj.gov
                                                     drew.bradylyons@usdoj.gov
                                                     (202) 445-8793 (Sentilles)
                                                     (202) 262-7809 (Bradylyons)




                                                    12
